Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This Office Action is in response to applicant’s communication filed on 12/20/19. Claims 1-20 are pending in this application. 
Information Disclosure Statements
The information disclosure statements filed on 12/20/19 and 03/27/20 have been received and are being considered. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-11, 13, 15 are rejected under 35 U.S.C. §103 as being unpatentable over Matoy (US 20160126197 A1) and further in view of Edelstein (US 20170148740 A1).
Regarding claim 1, Matoy, at least at fig 5, discloses method of manufacturing semiconductor devices, the method comprising: forming a semiconductor layer comprising device regions of semiconductor devices (see device s 90, fig 5), wherein a layer thickness of the semiconductor layer is at most 50 um (see para [0043] disclosing the thickness of semiconductor to be 50um); forming a first metallization structure on a first surface of the semiconductor layer (see copper layer 21), the first metallization structure comprising a first copper region with a first thickness (see para [0034]-[0036] disclosing thickness of copper being 10-50um); thinning a second surface of the semiconductor layer to expose a third surface, the second surface being opposite the first surface (see para [0041] disclosing that the solder is consumed during soldering process); and forming a second metallization structure on the third surface of the semiconductor layer (Cu and solder), wherein the second metallization structure comprises a second copper region with a second thickness (see solder bond layer 60 in fig 5, disclosing different thickness). One having ordinary skill in the art would be able to modify the thicknesses of such layers as such is a matter of routine manufacturing/optimization.
Edelstein discloses forming a peripheral device region of the semiconductor device between a central device region of the semiconductor device and a lateral outer surface of the semiconductor layer, wherein a lateral outer surface of the first metallization structure is within the central device region, and wherein a lateral outer surface of the second metallization structure is within the peripheral device region (See fig 6, disclosing a metallization 109 and barrier layer barrier layer 107); and
forming an intermediate region between the first metallization structure and the first surface of the semiconductor layer that is absent from the peripheral device region (see exposed 109 terminates at lip at 105/107).
Matoy and Edelstein are in the same or similar fields of endeavor. It would have been obvious to combine Matoy and Edelstein. Matoy and Edelstein may be combined by forming the device of Matoy with a lip termination as disclosed in Edelstein. One having ordinary skill would be motivated to combine Matoy with Edelstein in order to protect the device, see para [0031].
Regarding claim 5, Matoy and Edelstein disclose the method of claim 1, wherein the thickness of the semiconductor layer is in a range from 10 um to 40 um; (see para [0043] disclosing that the semiconductor device may be less than50um). It would have been obvious to form a device with a semiconductor layer that is less than40um in order to apply the metallization structure and method of connection in order to connect and wire smaller devices.
Regarding 6, Matoy and Edelstein disclose the method of claim 1, wherein the total thickness deviates from the semiconductor layer thickness by not more than 20%(para [0046] discloses similar dimensions for 20 and 40).
Regarding claim 7, Matoy and Edelstein disclose the method of claim 1, wherein the difference between the first thickness and the second thickness is not more than 20% of the total thickness, (see para [0043] disclosing that the semiconductor device may be less than50um). It would have been obvious to form a device with a semiconductor layer that is less than40um in order to apply the metallization structure and method of connection in order to connect and wire smaller devices.
Regarding claim 8, Matoy and Edelstein disclose the method of claim 1, wherein the first thickness is in a range from 3.2 pm to 7.2 pm for a semiconductor layer having a thickness in a range from 8 pm to 12 pm, in a range from 6.4 pm to 14.4 pm for a semiconductor layer having a thickness in range from 16 pm to 24 pm, or in a range from 16 pm to 36 pm for a semiconductor layer having a thickness in range from 40 pm to 60 pm. (see para [0043] disclosing that the semiconductor device may be less than50um). It would have been obvious to form a device with a semiconductor layer that is less than40um in order to apply the metallization structure and method of connection in order to connect and wire smaller devices.
Regarding claim 9, Matoy and Edelstein disclose the method of claim 1, wherein the second thickness is in a range from 3.2 um to 7.2 um for a semiconductor layer having a thickness in a range from 8 um to 12 um, in a range from 6.4 um to 14.4 um for a semiconductor layer having a thickness in a range from 16 um to 24 um, or in a range from 16 um to 36 um for a semiconductor layer having a thickness in a range from 40 um to 60 um. (see para [0043] disclosing that the semiconductor device may be less than50um). It would have been obvious to form a device with a semiconductor layer that is less than40um in order to apply the metallization structure and method of connection in order to connect and wire smaller devices.
Regarding claim 10, Matoy and Edelstein disclose the method of claim 1, wherein the total thickness is in a range from 8 pm to 60 pm (see para [0043] disclosing 50um). It would have been obvious to form the device in the disclosed range as such is within the skill of one having ordinary skill in the art, in the course of routine operation/manufacturing and design choice.
Regarding claim 11, Matoy , at least at fig 5, discloses a method of manufacturing semiconductor devices (see fig 5), the method comprising: forming a semiconductor layer comprising device regions of semiconductor devices (see 90 is formed), wherein a layer thickness of the semiconductor layer is at most 50 um (see para [0043] disclosing 50um); forming a first metallization structure on a first surface of the semiconductor layer 22, the first metallization structure comprising a first copper region with a first thickness (see para [0034]-[0036] disclosing thickness of copper being 10-50um); and forming a second metallization structure on the second surface of the semiconductor layer (see 60 is formed), wherein the second metallization structure comprises a second copper region with a second thickness.
Edelstein discloses forming a peripheral device region of the semiconductor device between a central device region of the semiconductor device and a lateral outer surface of the semiconductor layer, wherein a lateral outer surface of the first metallization structure is within the central device region, and wherein a lateral outer surface of the second metallization structure is within the peripheral device region (See fig 6, disclosing a metallization 109 and barrier layer barrier layer 107); and
forming an intermediate region between the first metallization structure and the first surface of the semiconductor layer that is absent from the peripheral device region (see exposed 109 terminates at lip at 105/107).
Matoy and Edelstein are in the same or similar fields of endeavor. It would have been obvious to combine Matoy and Edelstein. Matoy and Edelstein may be combined by forming the device of Matoy with a lip termination as disclosed in Edelstein. One having ordinary skill would be motivated to combine Matoy with Edelstein in order to protect the device, see para [0031].
Regarding claim 13, Matoy and Edelstein disclose the method of claim 12, wherein forming the intermediate layer comprises forming a barrier layer (see para [0034] disclosing a barrier layer).
Regarding claim 14, Matoy and Edelstein disclose the method of claim 11, further comprising forming an intermediate layer between the second metallization structure and the semiconductor layer (see para [0034] disclosing a barrier layer, and such barrier layer is between metal layers).
Regarding claim 15, Matoy and Edelstein disclose the method of claim 14, wherein forming the intermediate layer comprises forming a barrier layer (see para [0034] disclosing a barrier layer).
Claims 2 and 3 are rejected under 35 U.S.C. §103 as being unpatentable over Matoy and further in view of Zelasacher (US 9029200 B2) and Edelstein. 
Regarding claim 2, Matoy and Edelstein disclose the method of claim 1, but does not disclose wherein forming the second metallization structure comprises: forming a wet etch mask on the second metallization layer, wherein mask openings in the wet etch mask selectively expose portions of the second metallization layer in a vertical projection of kerf regions of the semiconductor layer, and removing exposed portions of the second metallization layer to form separated second metallization structures.
However, Zelasacher discloses a wet etch mask on the second metallization layer (see col 11, ln 10-15 discloisng wet wtching), wherein mask openings in the wet etch mask selectively expose portions of the second metallization layer in a vertical projection of kerf regions of the semiconductor layer (see fig 1d-1f disclosing etching to reveal kerf regions), and removing exposed portions of the second metallization layer to form separated second metallization structures (see fig 1l disclosing dicing). Matoy and Zelasacher are in the same or similar fields of endeavor. It would have been obvious to combine Matoy and Edelstein with Zelasacher. Matoy, Edelstein and Zelasacher may be combined by forming the devices of Matoy and Edelstein in accordance with Zelasacher, i.e. in forming devices from a wafer/processing chamber platform. One having ordinary skill in the art would be motivated to com bine Matoy and Edelstein with Zelasacher in order to form chips at an economy of scale, see col 8, ln 24-33.
Regarding claim 3, Matoy,  and Edelstein disclose the method of claim 2, but does not explicitly disclose dicing the semiconductor layer along the kerf regions and between separated second metallization structures. However, Zelasacher, at least at fig 1f and col 8, ln 1-10 disclose dicing the semiconductor to separate devices. Matoy, Edelstein and Zelasacher are in the same or similar fields of endeavor. It would have been obvious to combine Matoy, Edelstein with Zelasacher. Matoy, Edelstein and Zelasacher may be combined by forming the devices of Matoy and Edelstein in accordance with Zelasacher, i.e. in forming devices from a wafer/processing chamber platform. One having ordinary skill in the art would be motivated to com bine Matoy and Edelstein with Zelasacher in order to form chips at an economy of scale, see col 8, ln 24-33.
Claim 4 is rejected under 35 U.S.C. §103 as being unpatentable over Matoy and further in view of Moser (US20170186695A1) and Edelstein.
Regarding claim 4, Matoy and Edelstein disclose the method of claim 2, but does not disclose wherein a reticle for defining the mask openings is adjusted by using an optical signal obtained from an alignment mark at a side defined by the first surface by a reflective optical system. However, Moser, at least at para 55 discloses wherein a reticle for defining the mask openings is adjusted by using an optical signal (reflected light) obtained from an alignment mark (400) at a side defined by the first surface by a reflective optical system (optical system 401 on 101). Matoy, Edelstein and Moser are in the same or similar fields of endeavor. It would have been obvious to combine Matoy, Edelstein with Moser. Matoy, Edelstein and Moser may be combined by forming the device of Matoy and Edelstein in accordance with Moser, i.e. using an reflecive opticaly system with alignment marks, as disclosed in Moser. One having ordinary skill in the art would be motivated to combine Matoy  and Edelstein with Moser in order to elevate the optical response (increase manufacturing accuracy, see para [0062]).


Response to Arguments
Applicant asserts that the cited art do not disclose an intermediate layer. However, this office action now cites to Edelstein. Thus, applicant’s assertions are now moot.
Examiner’s note
This office action notes that claim 12 is absent. It appears to be a typographical error.
Allowable Subject matter
This office action notes that claims 16 contains allowable subject matter. In particular, the cited art do not disclose forming a passivation layer covering only an end portion and a vertical sidewall of the intermediate layer. Claims 17-25 depend from claim 16 and are also allowable.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813